Title: To James Madison from George Watterston, 25 March 1815
From: Watterston, George
To: Madison, James


                    
                        Sir,
                        Washington March 25th 1815
                    
                    I have had the happiness to receive the commission of Librarian with which you were so good as to honor me. I accept it with pleasure & tender you my thanks for the favour confered. Unwilling to intrude on your moments of leasure & relaxation, I nevertheless deem it my duty to apprise you that, according to an Act of last session, you are “directed to cause an appartment to be immediately selected & prepared for a library room” &c. In the 3d. story of the present Capitol, a room sufficiently commodious & convenient might, at a small expence be prepared—& this could immediately be done, by authorising the Commissioners of the public buildings, or the Superintendant of the City, to have it prepared without delay. I would suggest the propriety of having the books conveyed by water to this City as more safe & less expensive. I have the honor to be, with great respect & esteem, Your obt servt.
                    
                        
                            Geo. Watterston
                        
                    
                 